19-23185-rdd       Doc 120        Filed 08/29/19      Entered 08/29/19 16:48:41              Main Document
                                                     Pg 1 of 2


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                 NOTICE OF (I) CANCELLATION AND (II) RESCHEDULING
                 OF OMNIBUS HEARING DATE PREVIOUSLY SCHEDULED
                         FOR SEPTEMBER 12, 2019 @ 10:00 A.M.

        PLEASE TAKE NOTICE that the hearing previously scheduled for for September 12,

2019 at 10:00 a.m. (EDT) has been cancelled.

        PLEASE TAKE NOTICE that all matters previously scheduled for September 12, 2019

at 10:00 a.m. in the above captioned case have been adjourned to September 13, 2019 at 10:00

a.m. (EDT) (the “Hearing”). The Hearing will be held before the Honorable Robert D. Drain,


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.



4847-6581-9554
7022536
19-23185-rdd    Doc 120     Filed 08/29/19    Entered 08/29/19 16:48:41        Main Document
                                             Pg 2 of 2


United States Bankruptcy Judge, United States Bankruptcy Court, 300 Quarropas Street, White

Plains, New York, 10601.

       PLEASE TAKE FURTHER NOTICE THAT unless otherwise agreed to by counsel

for the Debtor in the above captioned chapter 11 case, nothing contained herein nor the

adjournment of the omnibus hearing shall constitute an extension of time with respect to the

applicable objection deadline for any matter scheduled to be heard at the omnibus hearing.

Dated: August 29, 2019
       New York, New York

                                      CHAPMAN AND CUTLER LLP
                                      Proposed Counsel for the Debtor and
                                      Debtor in Possession


                                      By:     /s/Steven Wilamowsky
                                            Steven Wilamowsky
                                            1270 Avenue of the Americas
                                            30th Floor
                                            New York, NY 10020-1708
                                            Telephone: 212.655.6000

                                            -and-

                                            Aaron M. Krieger
                                            111 West Monroe Street
                                            Chicago, IL 60603-4080
                                            Telephone: 312.845.3000
